Title: From Abigail Smith Adams to Harriet Welsh, 3 March 1815
From: Adams, Abigail Smith
To: Welsh, Harriet



Dear Harriet
Quincy March 3d 1815

I beleive the post Man thinks us very importent correspondents, as we observed that it was well the P had the priviledge of Franking. I have no Scruples upon that head as it is the only gratuity his country ever bestowed upon him. I mean to place a high value upon it, by as frequent a use of it as I have occasion for—George got home Safe altho through mud Snow and water. the day is now delightfull and the Birds feel its cheering influence, and greet it with Sweet melody. I want to have you come and pass as much time with us as you can Spair to us—as Soon as the roads are good Susan shall come in for you—
I return Carolines Letters and did as you desired. I Send you one to read from mr Vanderkemp and the one from mr A, which you may show your Father and return by tomorrows post or mr Marston if he comes up—but Thayer Says he will not go to Town again in a Sleigh—and wheels cannot pass—
I thank you for all your kind attentions and would have 7 yd more of the calico & 4 & half of the pattern inclosed. I think 90 cts enough for it as others go—you may State the balance in your hands upon Georges Bills which I think to be rather more than three dollors 4 dollors, and carry it to my Credit, which will be better than Sending in the Money as I know not whether the post will get in. your account as Stated is correct. the Money for the Bill came safe. I hope it is all current. when the walking is good will you ask the price of plain yellow white plates and ground bottom plain Tumblers—I have broken my only common Sugar pot. Such an one I want much—when I think it will do for me to come to Town I will leave of tormenting you
He who gives willingly, gives quickly Says the proverb. now If I was Jackson, I Should think myself, more honourd in the omission than in the grudging manner thanks are bestowed by our wise Legislature. that foolish vote of mr Q—hatching, respecting Lawrence hung about their necks, and they could not Swallow a generous acknowledgment, but must, “damn with faint Praise” and give a dash at the Administration—o fie upon my Native State I must blush for you, and wish for the waters of Letha to drown the last three years of your existance—
The thanks of Congress were not withheld a moment. the only difference in opinion was, that all Should be included, Militia as well as Regulars
The fisheries are not relinquishd why do our wiseheads talk about what they do not understand—The P. says that the treaty of 1783 is as binding as tho no war had taken place—and we have as undoubted a Right to them as to our Soil. this was mr Madisons opinion, accordingly he instructed his ministers not to admit a discussion upon the Subject. the British I beleive mean to try it, but this must be Settled by negotiation, and by a permitted discussion. If they insist, we Shall persist, and then the weakest must ward off. the President has been looking into the Subject, and he has written to mr Adams fully: you know how he contended for it, and finally obtaind what he will not permit a doubt, or a question upon—
I think it was right to make Peace altho this Subject was not Settled in the minds of the British ministry—Some ask the Question what have we obtaind by the war? I answer we have proved to GB and the World, that She is not all powerfull upon the ocean—and that we will not in future be insulted with impunity. we have proved that we can with our own Government, free and republican as it is both make War, and Peace—If we have occasion to make war again, experience will instruct us to be more Provident and better prepared. the war has created us fine officers brave Soldiers, and invincible Sailors—it has built us a Small Navy. it has fortified many of our Sea ports—it has given us confidence in ourselves and with all our blunders, it has given us Rank and respect with foreign Nations, and I hope the Back woods Men have taught the Atlantic States no more to reproach them, or to be So vain as to think that they only can fight Battles
The Victory obtaind at New orleans, if the war had continued, would So have inspired our Nation, that I beleive they would have fought without money and without price, or and trusted their country to have rewarded them at the close of it—
Come dear Harriet, let us kiss and be friends altho we do differ about the merrits of this war—
You have two Ears, and Friends on both Sides of for whom you have both Love and respect, and amongst / that Number is your Friend

A Adams
   Note in a different hand: “That is a fine promise.” 
Written in a different hand: quite a good letter, considering GM has been but 15 minutes writing it; she wants one yard of fine cotton cambrie, yd, and half wide, for a pair of sleeves, and waist of a gown, if you have enough money—the pattern enclosed is a gown for me, I should rather have had a blue, if I could have Seen a handsome pattern, as I am afraid this does not look so well, in the peice, but I trust to your judgement. Good bye lovey.